FARMER, Judge.
We reverse the order finding violations of defendant’s probation. The finding that he failed to attend and complete a drug rehabilitation program was not shown to be willful, and indeed the only evidence shows that his nonattendance was for reasons beyond his control. Jacobsen v. State, 536 So.2d 373 (Fla. 2d DCA 1988). The finding that he failed to pay costs of supervision is unsupported by evidence showing he had the ability to make payment but willfully refused to do so; in fact his probation officer all but told him not to worry about paying these costs for the time being. The written order fails to conform to the oral pronouncement which found him guilty only of counts II through IV, not counts I through IV as written.
In view of these holdings, we remand to the trial court to consider whether to grant revocation upon the single count still standing.
REVERSED.
GLICKSTEIN, J., and BROWN, LUCY, Associate Judge, concur.